Title: To George Washington from Alexander Spotswood, 4 December 1791
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Nottingham Virginia December 4. 1791

My Second Son, John Augustine Spotswood, who I declined entering into the French Navy, for good & Substantial reasons given by you, was immediatly entered on board of a large Merchant ship; and next april, Compleets his regular Service, From a Cabbin Boy up to mate, In which Character he is now officiating in.
I have expended much money on his Nautical Education, and great pains has been Taken, by those gentlemen, both in this Country, and Europe, whom he; by my directions, put himself under, So soon as his ship had dis-charged her Cargo, and it is with pleasure that I assure you, that all the Nautical men who are acquainted with him, assure me he is a Compleets Seaman & Navigator. he is now in London, under that great Teacher of Mathematicks, and Navigation, (Mr John Hambleton Moore) On his return which will be in March 1792, he means to push his fortune to the Indies, in Some of the american Indiamen, and to remain in that service until he has an opportunity, of offering his Service to his Country; as a naval officer. he wishes for a chief Mates Birthe, if that Cannot be obtained he must put up with 2d or 3d. I, being a Total Stranger, to the owners, & Captains of ships in this line, I have no resource to fly to, in favr of my son, but yourself, and I will Venture to assure you; that from my knowledge of Jack—and from the amiable Character which he bears, you never will have cause to repent any favours you may please to Confer on him, and he bid me assure you, that he wishes for no post whatever, without he Shall be found to merrit it, after goeing through a rigid Examination, Touching his abilities as a Natucal man.
I do assure you on my honour, that he is not ⟨illegible⟩ brought a gentleman sailor, but has Served regular, gone through great hardships, and has worked as hard as any corn field Negroe. I have heard much in favour of a Capt. Truxton, who is to Sail next year in a new Indiaman called the Deleware, with this gentleman I wish to get him.

I would not on any other Occasion have presumed, to Take any of yr time, from the waty bussiness which your mind is Burthened withe, but when I considder, it is in the behalf of a young man, who wishes to push himself forward in life, and one who has the honr of being Connected with you, I flatter myself you will not only readily excuse this intrusion, but will do all in yr power to Serve my Son which will add to the many Obligations already Confered on Yr obtt & very Hl. St

A. Spotswood

